Case 2:17-cr-20389-RHC-DRG ECF No. 37, PageID.230 Filed 11/07/18 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                              Case No. 17-cr-20389
                       Plaintiff,
vs.                                           HON. ROBERT H. CLELAND

D-1 MARTY TUTT,

                     Defendant.
________________________________/

  GOVERNMENT’S RESPONSE TO DOC. #32: DEFENDANT’S
MOTION FOR BILL OF REVIEW TO REVERSE TEXT-ONLY ORDER

      THE UNITED STATES OF AMERICA, by undersigned counsel,

respectfully requests that this Court deny Defendant Marty Tutt’s

[TUTT] Motion for Bill of Review to Reverse Text-Only Order (Doc.#32)

because it is moot, as more fully explained below.

      After his sentence and while still represented by counsel, TUTT

submitted to the Court, pro se, a pleading he entitled “Motion for

Revocation Hearing to Redirect Sentencing.” On September 20, 2018,

this Court, sua sponte, struck that motion in a text-only order because

“at the time of the filing[], Defendant was represented by counsel.”

Thereafter, counsel of record filed a sealed motion to withdraw which
Case 2:17-cr-20389-RHC-DRG ECF No. 37, PageID.231 Filed 11/07/18 Page 2 of 3




this Court granted on October 23, 2018. (Doc.#29: Order Granting

Motion to Withdraw). Because the motion stricken by the Court’s

September 20, 2018, Text-Only Order was re-filed following the

withdrawal of counsel and is now pending, TUTT’s Motion for Bill of

Review to Reverse Text-Only Order is moot.

     WHEREFORE, the government respectfully requests that this

Court deny TUTT’s Motion for Bill of Review to Reverse Text-Only

Order (Doc. #32) as moot.

     Respectfully submitted,

     MATTHEW SCHNEIDER
     UNITED STATES ATTORNEY

     s/Craig A. Weier                         s/Sarah Resnick Cohen
     Craig A. Weier (P33261- MI)              Sarah Resnick Cohen
     211 W. Fort Street, Suite 2001           211 W. Fort Street, Suite 2001
     Detroit, Michigan 48226                  Detroit, Michigan 48226
     (313) 226-9678                           (313) 226-9637
     craig.weier@usdoj.gov                    sarah.cohen@usdoj.gov




                                     2
Case 2:17-cr-20389-RHC-DRG ECF No. 37, PageID.232 Filed 11/07/18 Page 3 of 3




                         CERTIFICATE OF SERVICE

   I hereby certify that on Wednesday, November 07, 2018, I electronically filed

the foregoing document with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to the following:

N/A

   I further certify that I have mailed by United States Postal Service the

document to the following non-CM/ECF participants:

Marty Edward Tutt
Prisoner #55794-039
Satellite Prison Camp Hazelton
P.O. Box 2000
Bruceton Mills, WV 26525


                                              s/Craig A. Weier
                                              Craig A. Weier
                                              Assistant United States Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Craig.Weier@usdoj.gov
                                              (313) 226-9678
                                              P33261
